Exhibit FORM OF GUARANTY dated as of July 14, between GREAT PLAINS ENERGY INCORPORATED, and UNION BANK OF CALIFORNIA, N.A., as Agent TABLE OF CONTENTS ARTICLE I DEFINITIONS SECTION 1.01 Financing Agreement 1 SECTION 1.02 Other Defined Terms 1 ARTICLE II GUARANTY SECTION 2.01 Guaranty 2 SECTION 2.02 Guaranty of Payment 2 SECTION 2.03 No Limitations 2 SECTION 2.04 Reinstatement 2 SECTION 2.05 Agreement To Pay; Subrogation 3 SECTION 2.06 Information 3 ARTICLE III INDEMNITY, SUBROGATION AND SUBORDINATION SECTION 3.01 Indemnity and Subrogation 3 SECTION 3.02 Subordination 3 ARTICLE IV MISCELLANEOUS SECTION 4.01 Notices 3 SECTION 4.02 Waivers; Amendment 4 SECTION 4.03 Successors and Assigns 4 SECTION 4.04 Survival of Agreement 4 SECTION 4.05 Counterparts; Effectiveness; Several Agreement 4 SECTION 4.06 Severability 5 SECTION 4.07 Right of Set-Off 5 SECTION 4.08 Governing Law; Jurisdiction; Consent to Service of Process 5 SECTION 4.09 WAIVER OF JURY TRIAL 6 SECTION 4.10 Headings 6 SECTION 4.11 Termination or Release 6 i GUARANTY dated as of July 14, 2008, between GREAT PLAINS ENERGY INCORPORATED (the “Guarantor”) and UNION BANK OF CALIFORNIA, N.A., as Agent. Reference is made to the Financing Agreement dated as of April 22, 2005 (as amended, supplemented or otherwise modified from time to time, the “Financing Agreement”), among Aquila, Inc. (the “Borrower”), the lenders from time to time party thereto (collectively, the “Lenders” and individually, a “Lender”), and Union Bank of California, N.A. as Agent (together with its successors in such capacity, the “Agent”).The Lenders have extended credit to the Borrower subject to the terms and conditions set forth in the Financing Agreement.Pursuant to an Agreement and Plan of Merger dated as of February 6, 2007, by and among the Guarantor,
